DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Claim Rejections - 35 U.S.C. § 101
	With respect to the rejection under 35 U.S.C. § 101, examiner is persuaded by applicant’s claim amendments, arguments that demonstrate an integration into practical application. The rejection under 35 U.S.C. § 101 of claims 1-20 is withdrawn. 
	Applicant’s specification describes a number of technical problems with previously existing systems, as described in para. [0002] and [0003] of the specification as filed: ‘Whatever the motivation for contacting a merchant, a user likely does not have merchant contact information or sales records easily available. A user may need to search for receipts, invoices, or other correspondence before they can effectively reach out to a merchant… Furthermore, when reviewing financial account records through an account interface provided by an issuer institution (e.g., an online banking portal), users are faced with limited merchant information. The merchant's operating name may not be available, and a merchant may be identified by a different business name that a user would not recognize. Additionally, merchants are often not displayed with their contact information, such as emails, phone numbers, addresses, and/or the like, which further requires users to independently research and discover that information. To that end, the eventual communication may require a merchant or user to share contact information or identifying information that they would prefer to keep private.’ 
The specification goes on to clarify a number of technical benefits provided by the claimed invention, including: ‘Additionally, the system improves on existing technologies by… further obfuscating information that either the user or the merchant wish to keep private.’ (para. [0073] of specification). This returns to the notion that users and merchants may not want to reveal certain information, such as transaction data or contact information (e.g., an identifying address, para. [0078] of the specification), to each other in order to communicate. To that end, amended independent claim 1 recites: obfuscating, with at least one processor of the session management server, at least a portion of user data in the at least a portion of communicated data while routing the at least a portion of communicated data from the user device to the merchant device (also recited in claims 11 and 16, with slight variations). 
This builds upon other features of the independent claims, where it is recited that the session management server [is] separate from and operated independently from the user, the merchant, and the issuer interface; the session management server is arranged communicatively between the issuer interface and a merchant device of the merchant; and at least a portion of communicated data in the merchant communication session between the user device and the merchant device is routed from the user device, through the issuer interface, through the session management server, to the merchant device (as recited in claims 1, 11, and 16). 
Therefore, the specification provides multiple technical improvements that are specific to a particular technical problem for communicatively connecting users with merchants via a session management server, while also obfuscating some of the data while routing the at least a portion of communicated data from the user device to the merchant device. Applicant’s amendments further clarify this connection between the claimed steps and the above-described technical improvements. This combination of elements, as well as the demonstrated technical solution to a technical problem, represents an improvement to the technology, a specific use of the abstract idea in a meaningful way beyond generally linking to a particular technological environment. 
Thus, the claimed invention is integrated into practical application. 
 
 Claim Rejections - 35 U.S.C. § 103
	With respect to the rejection under 35 U.S.C. § 103, examiner is persuaded by applicant’s claim that the combination of references does not disclose and/or teach all claimed features. The rejection under 35 U.S.C. § 103 of claims 1-20 is withdrawn. 
 	In particular, the previously cited references do not fully consider the recitation and arrangement of the user device, merchant device, issuer interface, and session management server. When analyzing features that involve the issuer interface, specifically, examiner previously abstracted this element to an interface, generally, because Puchek is admitted not to teach features of an issuer interface. Steps attributed to a session management server and steps attributed to an issuer interface are attributed to the same entity in Puchek. However, the claims recite: a session management server separate from and operated independently from the user, the merchant, and the issuer interface, and the session management server is arranged communicatively between the issuer interface and a merchant device of the merchant. Puchek does not teach this separation and independent operation. 
Examiner also acknowledges it is not enough to state that because other references recite an issuer interface, it would be obvious to substitute an issuer interface for the dispute resolution interface of Puchek. For example, Stopic is cited for its teaching of an issuer interface. However, because neither Puchek and Stopic recite the arrangement of the session management server as claimed (e.g., communicatively between the issuer interface and a merchant device of the merchant, and separate from and operated independently from the user, the merchant, and the issuer interface), mere substitution of one type of interface for another does not meet all of the features of the claimed system, nor does it remedy the issue of steps being performed separately by an issuer interface and a session management server. 
Lastly, with further reference to the routing step, the cited references do not teach or suggest: obfuscating, with at least one processor of the session management server, at least a portion of user data in the at least a portion of communicated data while routing the at least a portion of communicated data from the user device to the merchant device (amended independent claim 1; see also amended independent claims 11 and 16). For these reasons, the cited art does not teach or suggest all of the features of the amended independent claims.
Additional references considered by examiner, beyond those previously cited, include:
 	Ronca et al. (US 20130080272) teaches a transaction device and processing system, but doesn’t disclose: obfuscating, with at least one processor of the session management server, at least a portion of user data in the at least a portion of communicated data while routing the at least a portion of communicated data from the user device to the merchant device.
	Subbarayan et al. (US 20180174137) teaches providing device and system agnostic electronic payment tokens, but doesn’t disclose: obfuscating, with at least one processor of the session management server, at least a portion of user data in the at least a portion of communicated data while routing the at least a portion of communicated data from the user device to the merchant device.
	Bedier et al. (US 20160117659) teaches payment terminal operations, but doesn’t disclose: obfuscating, with at least one processor of the session management server, at least a portion of user data in the at least a portion of communicated data while routing the at least a portion of communicated data from the user device to the merchant device.
	Holvey et al. (US 20140012678) teaches protecting information on a computer system, but doesn’t disclose: obfuscating, with at least one processor of the session management server, at least a portion of user data in the at least a portion of communicated data while routing the at least a portion of communicated data from the user device to the merchant device.
	Elad et al. (US 20170195392 A1) teaches method for selective use of real-time communication features, but doesn’t explicitly disclose: obfuscating, with at least one processor of the session management server, at least a portion of user data in the at least a portion of communicated data while routing the at least a portion of communicated data from the user device to the merchant device.
	Accordingly, given that the features are not taught and/or disclosed by the prior art, examiner is withdrawing the previous rejection of claims 1-20 under 35 U.S.C. § 103.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130080272, directed to a transaction device and processing system;
	US 20180174137, directed to a device and system agnostic electronic payment tokens;
	US 20160117659, directed to payment terminal operations;
	US 20140012678, directed to protecting information on a computer system;
	US 20170195392, directed to a method for selective use of real-time communication features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        7/8/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689